           Case 1:20-cv-01672-NONE-EPG Document 10 Filed 02/23/21 Page 1 of 10



 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8
 9   MARCUS MOORE,                                        Case No. 1:20-cv-01672-EPG (PC)
10                  Plaintiff,                            FINDINGS AND RECOMMENDATIONS,
11          v.                                            RECOMMENDING THAT THIS ACTION
                                                          BE DISMISSED WITH PREJUDICE
12   R. SCHLICHTING,
                                                          (ECF No. 8)
13                  Defendant.
14                                                        OBJECTIONS, IF ANY, DUE WITHIN
                                                          TWENTY-ONE DAYS
15
                                                          ORDER DIRECTING CLERK TO ASSIGN
16                                                        DISTRICT JUDGE
17
             Marcus Moore (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
18
     in this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the complaint
19
     commencing this action on November 24, 2020. (ECF No. 1). The Court screened the
20
     complaint and found that it stated no cognizable claims in an order dated December 9, 2020.
21
     (ECF No. 6). Plaintiff filed a First Amended Complaint on January 6, 20201, which is before
22
     this Court for screening. (ECF No. 8).
23
             The Court has reviewed Plaintiff’s First Amended Complaint, and for the reasons
24
     described in this order will recommend that this action be dismissed.
25
             Plaintiff has twenty-one days from the date of service of these findings and
26
     recommendations to file his objections.
27
     \\\
28

                                                      1
          Case 1:20-cv-01672-NONE-EPG Document 10 Filed 02/23/21 Page 2 of 10



 1           I.      SCREENING REQUIREMENT
 2           The Court is required to screen complaints brought by prisoners seeking relief against a
 3   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
 4   The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 5   legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or
 6   that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.
 7   § 1915A(b)(1), (2). As Plaintiff is proceeding in forma pauperis (ECF No. 5), the Court may
 8   also screen the complaint under 28 U.S.C. § 1915. “Notwithstanding any filing fee, or any
 9   portion thereof, that may have been paid, the court shall dismiss the case at any time if the court
10   determines that the action or appeal fails to state a claim upon which relief may be granted.”
11   28 U.S.C. § 1915(e)(2)(B)(ii).
12           A complaint is required to contain “a short and plain statement of the claim showing
13   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
14   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
15   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
16   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A plaintiff must set forth “sufficient
17   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
18   (quoting Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting
19   this plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts
20   “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d
21   677, 681 (9th Cir. 2009) (citation and internal quotation marks omitted). Additionally, a
22   plaintiff’s legal conclusions are not accepted as true. Iqbal, 556 U.S. at 678.
23           Pleadings of pro se plaintiffs “must be held to less stringent standards than formal
24   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that
25   pro se complaints should continue to be liberally construed after Iqbal).
26           II.     SUMMARY OF PLAINTIFF’S FIRST AMENDED COMPLAINT
27           Plaintiff alleges as follows in his first amended complaint:
28           On March 9, 2019, Defendant Correctional Officer R. Schlichting grabbed Plaintiff’s

                                                        2
          Case 1:20-cv-01672-NONE-EPG Document 10 Filed 02/23/21 Page 3 of 10



 1   buttocks for her own sexual gratification while placing Plaintiff in a cell. On April 5 and April
 2   6, 2019, while Defendant Schlichting was working in the control booth, she rubbed herself,
 3   touched her private parts, and touched her breasts for the purposes of demeaning Plaintiff.
 4           On April 7, 2019, Defendant Schlichting wrote a false rules violation report accusing
 5   Plaintiff of I.E.X. (indecent exposure). Defendant Schlichting accused Plaintiff of
 6   masturbating in his cell while she was doing rounds. This report was filed in retaliation for
 7   exercising a constitutional right not to engage in sexual conduct with Defendant Schlichting.
 8   The disciplinary proceedings violated due process because Plaintiff was not allowed to call
 9   witnesses or presented documentary evidence. Plaintiff was given a 90-day loss (of good time
10   credits) for this violation.
11           Plaintiff asks for $450,000 in damages for emotional distress and for dismissal and
12   expungement of the rules violation report.
13           III.    ANALYSIS OF PLAINTIFF’S COMPLAINT
14                   A. Section 1983
15           The Civil Rights Act under which this action was filed provides:
16           Every person who, under color of any statute, ordinance, regulation, custom, or
             usage, of any State or Territory or the District of Columbia, subjects, or causes to
17           be subjected, any citizen of the United States or other person within the
18           jurisdiction thereof to the deprivation of any rights, privileges, or immunities
             secured by the Constitution and laws, shall be liable to the party injured in an
19           action at law, suit in equity, or other proper proceeding for redress....
20   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely
21   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor,
22   490 U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see
23   also Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los
24   Angeles, 697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir.
25   2012); Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).
26           To state a claim under section 1983, a plaintiff must allege that (1) the defendant acted
27   under color of state law, and (2) the defendant deprived him of rights secured by the
28   Constitution or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir.

                                                      3
          Case 1:20-cv-01672-NONE-EPG Document 10 Filed 02/23/21 Page 4 of 10



 1   2006); see also Marsh v. County of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing
 2   “under color of state law”). A person deprives another of a constitutional right, “within the
 3   meaning of § 1983, ‘if he does an affirmative act, participates in another’s affirmative act, or
 4   omits to perform an act which he is legally required to do that causes the deprivation of which
 5   complaint is made.’” Preschooler II v. Clark County Sch. Bd. of Trs., 479 F.3d 1175, 1183
 6   (9th Cir. 2007) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite
 7   causal connection may be established when an official sets in motion a ‘series of acts by others
 8   which the actor knows or reasonably should know would cause others to inflict’ constitutional
 9   harms.” Preschooler II, 479 F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of
10   causation “closely resembles the standard ‘foreseeability’ formulation of proximate cause.”
11   Arnold v. Int’l Bus. Mach. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City
12   of Los Angeles, 533 F.3d 1010, 1026 (9th Cir. 2008).
13          A plaintiff must demonstrate that each named defendant personally participated in the
14   deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there must be an actual
15   connection or link between the actions of the defendants and the deprivation alleged to have
16   been suffered by the plaintiff. See Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S.
17   658, 691, 695 (1978).
18                  B. Sexual Assault Claim
19                           a. Sexual Assault in Violation of the Eighth Amendment
20          Sexual harassment or abuse of an inmate by a prison official is a violation of the Eighth
21   Amendment. Wood v. Beauclair, 692 F.3d 1041, 1046, 1051 (9th Cir. 2012) (citing Schwenk
22   v. Hartford, 204 F.3d 1187, 1197 (9th Cir. 2000)). In evaluating such a claim, “courts consider
23   whether ‘the official act[ed] with a sufficiently culpable state of mind’”—the subjective
24   component—“and if the alleged wrongdoing was objectively ‘harmful enough’ to establish a
25
     constitutional violation”—the objective component. Wood, 692 F.3d at 1046 (alteration in
26
     original) (quoting Hudson v. McMillian, 503 U.S. 1, 8 (1992)). As “sexual assault serves no
27
     valid penological purpose … where an inmate can prove that a prison guard committed a sexual
28

                                                      4
           Case 1:20-cv-01672-NONE-EPG Document 10 Filed 02/23/21 Page 5 of 10



 1   assault, we presume the guard acted maliciously and sadistically for the very purpose of
 2   causing harm, and the subjective component of the Eighth Amendment claim is satisfied.”
 3   Bearchild v. Cobban, 947 F.3d 1130, 1144 (9th Cir. 2020) (citing Wood, 692 F.3d at 1050;
 4   Schwenk, 204 F.3d at 1196 n.6). “Any sexual assault is objectively ‘repugnant to the
 5   conscience of mankind’ and therefore not de minimis for Eighth Amendment purposes.”
 6
     Bearchild, 947 F.3d at 1144 (quoting Hudson, 503 U.S. at 10).
 7
             In sum,
 8
                       a prisoner presents a viable Eighth Amendment claim where he
 9                     or she proves that a prison staff member, acting under color of
                       law and without legitimate penological justification, touched the
10                     prisoner in a sexual manner or otherwise engaged in sexual
                       conduct for the staff member’s own sexual gratification, or for
11                     the purpose of humiliating, degrading, or demeaning the prisoner.
12
     Bearchild, 947 F.3d at 1144.
13
             In Plaintiff’s First Amended Complaint, he alleges that Defendant Schlichting “grabbed
14
     my buttocks.” This took place while Defendant Schlichting was putting Plaintiff in a cell.
15
     Although Plaintiff alleges that Defendant Schlichting did this action “for her own sexual
16
     gratification,” he does not include any facts supporting that allegation. He does not, for
17
     example, allege that Defendant Schlichting said anything of a sexual nature to him.
18
             He also alleges that, approximately one month later, while working in the control booth,
19
     Defendant Schlichting engaged in sexual harassment by “rubbing herself, touching her private
20
     parts, and touching and rubbing her breasts.” Plaintiff does not allege that Defendant
21
     Schlichting touched Plaintiff on this occasion. Indeed, Plaintiff alleges that Defendant
22
     Schlichting was in the control booth, which is generally an area separated from inmates in order
23
     to allow supervision of many inmates. Plaintiff again does not allege that Defendant
24
     Schlichting said anything to Plaintiff during or after this occasion to indicate that she wished to
25
     engage in sexual conduct with Plaintiff. On the contrary, Plaintiff alleges that the next day
26
     Defendant Schlichting submitted a rules violation report against Plaintiff for indecent exposure.
27
     ///
28

                                                       5
          Case 1:20-cv-01672-NONE-EPG Document 10 Filed 02/23/21 Page 6 of 10



 1           Applying the legal standards to the alleged facts, the Court recommends dismissing this
 2   claim. The alleged touching consists only of touching Plaintiff’s buttocks in the context of
 3   putting Plaintiff in a cell. Without more, this one contact is not objectively “harmful enough”
 4   to establish a constitutional violation under the objective component of this claim.
 5           Additionally, Plaintiff has not sufficiently alleged the subjective component, i.e., that
 6   Defendant acted maliciously and sadistically for the purposes of causing harm. Although
 7   Plaintiff repeatedly alleges that Defendant acted for her own sexual gratification toward him, he
 8   does not allege any facts establishing this. He does not allege that Defendant said anything
 9   sexual toward him. Moreover, rather than invite further sexual conduct, Defendant Schlichting
10   responded by filing a rules violation report against Plaintiff for indecent exposure.
11                           b. False Rules Violation Reports
12           The filing of a false Rules Violation Report by a prison official against a prisoner is not
13   a per se violation of the prisoner’s constitutional rights. See Muhammad v. Rubia, 2010 WL
14   1260425, at *3 (N.D. Cal., Mar. 29, 2010), aff’d, 453 Fed. App’x 751 (9th Cir. 2011) (“[A]
15   prisoner has no constitutionally guaranteed immunity from being falsely or wrongly accused of
16   conduct which may result in the deprivation of a protected liberty interest. As long as a
17   prisoner is afforded procedural due process in the disciplinary hearing, allegations of a
18   fabricated charge fail to state a claim under § 1983.”) (citations omitted); Harper v. Costa, 2009
19   WL 1684599, at *2-3 (E.D. Cal., June 16, 2009), aff’d, 393 Fed. App’x 488 (9th Cir. 2010)
20   (“Although the Ninth Circuit has not directly addressed this issue in a published opinion,
21   district courts throughout California … have determined that a prisoner’s allegation that prison
22   officials issued a false disciplinary charge against him fails to state a cognizable claim for relief
23   under § 1983.”).
24           There are, however, two ways that allegations that an inmate has been subjected to
25   a false disciplinary report can state a cognizable civil rights claim: (1) when the prisoner alleges
26   that the false disciplinary report was filed in retaliation for his exercise of a constitutional right;
27   and (2) when the prisoner alleges that he was not afforded procedural due process in a
28   disciplinary proceeding concerning the false report. See Hines v. Gomez, 108 F.3d 265, 269

                                                        6
          Case 1:20-cv-01672-NONE-EPG Document 10 Filed 02/23/21 Page 7 of 10



 1   (9th Cir. 1997) (“[T]his court has reaffirmed that prisoners may still base retaliation claims on
 2   harms that would not raise due process concerns.”); Freeman v. Rideout, 808 F.2d 949, 951 (2d
 3   Cir. 1986) (holding that the filing of a false disciplinary charge against a prisoner is not
 4   actionable under § 1983 if prison officials provide the prisoner with procedural due process
 5   protections); Hanrahan v. Lane, 747 F.2d 1137, 1140-41 (7th Cir. 1984) (“[A]n allegation that a
 6   prison guard planted false evidence which implicates an inmate in a disciplinary infraction fails
 7   to state a claim for which relief can be granted where the procedural due process protections as
 8   required in Wolff v. McDonnell are provided.”).
 9          As to the first way, a plaintiff may state a section 1983 claim for a violation of
10   his First Amendment rights due to retaliation. Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir.
11   1995). A retaliation claim requires “five basic elements: (1) an assertion that a state actor took
12   some adverse action against an inmate (2) because of (3) that prisoner’s protected conduct, and
13   that such action (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the
14   action did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408
15   F.3d 559, 567-68 (9th Cir. 2005) (footnote omitted); accord Watson v. Carter, 668 F.3d 1108,
16   1114-15 (9th Cir. 2012); Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009).
17          As to the second way, prisoners retain their right to due process subject to the
18   restrictions imposed by the nature of the penal system. Wolff, 418 U.S. at 556. “Prison
19   disciplinary proceedings are not part of a criminal prosecution, and the full panoply of rights
20   due a defendant in such proceedings does not apply.” Id. But the due process clause requires
21   certain minimum procedural protections where serious rules violations are alleged, the power
22   of prison officials to impose sanctions is narrowly restricted by state statute or regulations, and
23   the sanctions are severe. See id. at 556-57, 571-72 n.19.
24          Wolff established five constitutionally mandated procedural requirements for
25   disciplinary proceedings. First, “written notice of the charges must be given to the disciplinary-
26   action defendant in order to inform him of the charges and to enable him to marshal the facts
27   and prepare a defense.” Id. at 564. Second, “at least a brief period of time after the notice, no
28   less than 24 hours, should be allowed to the inmate to prepare for the appearance before the

                                                      7
          Case 1:20-cv-01672-NONE-EPG Document 10 Filed 02/23/21 Page 8 of 10



 1   [disciplinary committee].” Id. Third, “there must be a ‘written statement by the factfinders as
 2   to the evidence relied on and reasons’ for the disciplinary action.” Id. (quoting Morrissey v.
 3   Brewer, 408 U.S. 471, 489 (1972)). Fourth, “the inmate facing disciplinary proceedings should
 4   be allowed to call witnesses and present documentary evidence in his defense when permitting
 5   him to do so will not be unduly hazardous to institutional safety or correctional goals.” Id. at
 6   566. And fifth, “[w]here an illiterate inmate is involved [or] the complexity of the issue makes
 7   it unlikely that the inmate will be able to collect and present the evidence necessary for an
 8   adequate comprehension of the case, he should be free to seek the aid of a fellow inmate, or ...
 9   to have adequate substitute aid ... from the staff or from a[n] ... inmate designated by the staff.”
10   Id. at 570.
11           “[A] prisoner in state custody cannot use a § 1983 action to challenge the fact or
12   duration of his confinement. He must seek federal habeas corpus relief (or appropriate state
13   relief) instead.” Wilkinson v. Dotson, 544 U.S. 74, 78 (2005) (citations and internal quotation
14   marks omitted). In Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), the United States
15   Supreme Court held that to recover damages for “harm caused by actions whose unlawfulness
16   would render a conviction or sentence invalid,” a § 1983 plaintiff must prove that the
17   conviction or sentence was reversed, expunged, or otherwise invalidated. This “favorable
18   termination rule” preserves the rule that federal challenges, which, if successful, would
19   necessarily imply the invalidity of confinement or its duration, must be brought by way of
20   petition for writ of habeas corpus, after exhausting appropriate avenues of relief. Muhammad
21   v. Close, 540 U.S. 749, 750-751 (2004). Accordingly, “a state prisoner’s § 1983 action is
22   barred (absent prior invalidation)—no matter the relief sought (damages or equitable relief), no
23   matter the target of the prisoner’s suit (state conduct leading to conviction or internal prison
24   proceedings)—if success in that action would necessarily demonstrate the invalidity of
25   confinement or its duration.” Wilkinson, 544 U.S. at 81-82.
26           While claims challenging the conditions of an inmate's confinement are cognizable
27   under Section 1983, an inmate's challenges to the fact or duration of confinement, which seek a
28   speedier release from custody, sound only in habeas. Heck, 512 U.S. 477; Preiser v. Rodriguez,

                                                      8
           Case 1:20-cv-01672-NONE-EPG Document 10 Filed 02/23/21 Page 9 of 10



 1   411 U.S. 475, 500 (1973); see also Wilkinson v. Dotson, 544 U.S. 74, 78 (2005) (A “prisoner
 2   in state custody cannot use a § 1983 action to challenge ‘the fact or duration of his
 3   confinement.’ ” (citation omitted)). Under the “favorable termination doctrine,” the district
 4   court must dismiss a state prisoner's Section 1983 claim for damages if “judgment in favor of
 5   the plaintiff would necessarily imply the invalidity of his conviction or sentence ... unless the
 6   plaintiff can demonstrate that the conviction or sentence has already been invalidated.” Heck,
 7   512 U.S. at 486-87. This doctrine has been extended to apply in the prison disciplinary context
 8   where the “defect complained of by [plaintiff] would, if established, necessarily imply the
 9   invalidity of the deprivation of his good-time credits[,]” Edwards v. Balisok, 520 U.S. 641, 646
10   (1997); Nonnette v. Small, 316 F.3d 872, 875 (9th Cir. 2002), cert. denied, 540 U.S. 1218
11   (2004), and if the restoration of those credits “necessarily” would “affect the duration of time to
12   be served.” Muhammed v. Close, 540 U.S. 749, 754 (2004) (per curiam); see also Nettles v.
13   Grounds, 830 F.3d 922, 929 n.4 (9th Cir. 2016) (en banc) (“Heck applies only to administrative
14   determinations that ‘necessarily’ have an effect on ‘the duration of time to be served[,]’ ”
15   (citations omitted), cert. denied, 137 S. Ct. 645 (2017).
16           Here, Plaintiff challenges a rules violation report for indecent exposure that resulted in a
17   loss of 90 days (good time credits). Because reversal of the rules violation report finding
18   would necessarily result in a restoration of good time credits, it would also necessary affect the
19   duration of Plaintiff’s confinement. Therefore, it is not cognizable in a section 1983 action.
20           Even if it were cognizable as a 1983 claim, Plaintiff has not stated a claim for retaliation
21   in violation of the First Amendment. Plaintiff alleges that Defendant Schlichting filed the rules
22   violation report in retaliation for Plaintiff exercising his constitutional right not to engage in
23   sexual conduct with him. However, he fails to allege any facts establishing this. He does not
24   allege that Defendant Schlichting asked Plaintiff to engage in sexual conduct, that he refused
25   Defendant Schlichting’s demand for sexual conduct, or that Defendant Schlichting indicated in
26   any way that she filed the rules violation report for indecent exposure because Plaintiff refused
27   sexual conduct with her.
28   ///

                                                       9
         Case 1:20-cv-01672-NONE-EPG Document 10 Filed 02/23/21 Page 10 of 10



 1          IV.      CONCLUSION AND RECOMMENDATIONS
 2          For the reasons set forth above, the Court recommends that this action be dismissed for
 3   failure to state a claim. Moreover, the Court recommends dismissing without further leave to
 4   amend. In the Court’s prior screening order, the Court provided Plaintiff with relevant legal
 5   standards and provided Plaintiff with an opportunity to amend his complaint. Plaintiff filed his
 6   First Amended Complaint with the benefit of the Court’s screening order, but nevertheless
 7   failed to allege facts that support a section 1983 claim. Thus, it appears that further leave to
 8   amend would be futile.
 9          Accordingly, the Court HEREBY RECOMMENDS that:
10                1. Plaintiff’s First Amended Complaint be dismissed with prejudice; and
11                2. The Clerk of Court be directed to close this case.
12          These findings and recommendations will be submitted to the United States district
13   judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within
14   twenty-one (21) days after being served with these findings and recommendations, Plaintiff
15   may file written objections with the Court. The document should be captioned “Objections to
16   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
17   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
18   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
19   (9th Cir. 1991)).
20          Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district
21   judge to this case.
22
     IT IS SO ORDERED.
23
24
        Dated:      February 23, 2021                           /s/
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                     10
